DETAILED ACTION
This is a non-final action in response to RCE filed on 04/16/2021.
Claims 22-23 were added in the amendments filed on 01/15/2016.
Claim 24 was added in the amendments filed on 08/29/2016.
Claim 23 was cancelled in the amendments filed on 03/07/2017.
Claims 7, 14, and 24 were cancelled in the amendments filed on 12/14/2017.
Claims 21-22 were cancelled in the amendments filed on 04/16/2021.
Claims 1-6, 8-13, and 15-20 are pending and are presented for examination.

Response to Arguments
Applicant’s arguments filed on 04/16/2021 with respect to claims 1-6, 8-13, and 15-20 have been fully considered and are persuasive. The 103 rejections of Shoval-Tseng-Askey-Turner-Khandelwal has been withdrawn.
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.

Regarding the 101 rejection, examiner has fully considered applicant’s arguments and current amendments, however the arguments and the current amendments do not overcome the judicial exception of an abstract idea because the claimed elements do not amount to significantly more.
Applicant argues that the structured ontology and accompanying limitations are directed to an improvement in computer functionality and are not believed to be directed to abstract idea (pages 8-10). 

In the interview summary, examiner indicated for applicant to include in the independent claims a limitation that further places the abstract idea into a practical application. Such limitation includes: the displaying of the ranked content on a user interface of the client computing device.
The limitations of independent and dependent claims, considering all claim elements both individually and in an ordered combination, do not amount to significantly more than the judicial exception of an abstract idea. As a result, examiner has maintained the 35 U.S.C. 101 rejection for a judicial exception regarding claims 1-6, 8-13, and 15-20 because the claims are directed to an abstract idea and do not contain limitations that amount to significantly more.

Interview Summary
Examiner called attorney to discuss an examiner’s amendment in which would advance prosecution toward allowance. Examiner indicated that moving up claims 2 and 6 and incorporating subject matter from the specification (e.g., displaying the ranked content on a user interface at the client computing device) advances prosecution towards allowance. 
Examiner indicated that this amendment would overcome the 101 abstract idea rejection as well as the 103 obviousness rejection. Attorney agreed to the changes that examiner presented, however attorney was not able to reach applicant for approval of the changes. 

Allowable Subject Matter
Claims 1-6, 8-13, 15-20 would be allowed if pending 35 USC 101 rejection is overcome. 
The examiner’s amendment attached to this office action is presented to applicant for consideration as indicated in the interview summary. The examiner’s amendment would also overcome 101 abstract idea, if accepted by applicant. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea without significantly more. 
The independent claims 1, 6, and 17 recite in part, determining that the particular time, when the request to rank the plurality of posts is received, falls within the time period; and ranking in response to determining that the particular time falls within the time period, the plurality of posts based upon a matching of the at least one attribute with the post attributes and based on utilizing the at least one weight assigned to the at least one attribute. 
The limitations of independent claims 1, 8, and 15 “receiving one or more weight input commands that assign at least one weight to at least one attribute that categorizes content associated with at least one entity, wherein the content associated with the plurality of entities is obtained from one or more social media sites; receiving based on user input one or more time in effect commands indicating a time period for which the at least one weight is assigned to the at least one attribute, wherein the one or more time in effect commands are received at the computing device; generating a relevance profile for the plurality of entities, the relevance profile including the at least one weight assigned to the at least one attribute and the time period; determining that the particular time, when the request to rank the plurality of posts is received, falls within the time period; ranking in response to determining that the particular time falls within the time period, the plurality of posts based upon a matching of the at least one attribute with the post attributes and based on utilizing the at least one weight assigned to the at least one attribute, and receiving at a particular time a request to rank the plurality of posts”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of mental processes but for the recitation of generic computer components.
That is, other than reciting “a client computing device and a computing device”, nothing in the claim elements preclude the steps from practically being performed in the mind and/or with the aid of pen and paper. For example, but for “the client computing device and the computing device” limitations, “the receiving, generating, identifying, determining, and ranking steps” in the context of this claim encompasses the user determining a time that a request is received falls within a time period and ranking posts falling within that time period based on an assigned weight.
If claim limitations, under its broadest reasonable interpretation, covers the performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites the judicial exception of an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations of the claimed invention are not improvements to the technology. 
The limitations of independent claims 1, 8, and 15 “with a computing device, providing a list of a plurality of entities; with the computing device, defining a structured ontology, wherein the structured ontology includes (i) the plurality of entities and a corresponding classification for each entity (ii) a mapping of each entity to one or more corresponding social media accounts on one or more social media sites, (iii) an account scope for each social media account, and (iv) a set of attributes applicable to content from social media sites, and associated with the plurality of entities; searching the one or more social media sites for the information associated with the at least one entity; and receiving the content associated with the plurality of entities and obtained from the one or more social media sites; and indexing the content associated with the plurality of entities” as drafted, are considered additional limitations, but do not make the abstract idea into a practical application.
	These limitations are not indicative of an inventive concept because these limitations include adding insignificant extra-solution activities to the judicial exception. The addition of insignificant extra-solution activity does not amount to an inventive concept. In this case, these limitations are directed towards data gathering and the courts have found that limitations directed towards mere data gathering may be insignificant extra-solution activities.
The limitation of independent claims 1, 8, and 15 “transmitting a ranking of content to the client computing device”, as drafted, is considered an additional limitation, but do not make the abstract idea into a practical application.
Additionally, this limitation is post-solution activity and does not provide a technical improvement to the technology therefore this limitation does not integrate the abstract idea into a practical application.
This judicial exception of an abstract idea is not integrated into a practical application. In particular, the claims recite the identified additional limitations above as being executed by “the client computing device and the computing device”.
However, the client computing device and the computing device are recited at a high-level of generality (e.g., PC, mobile device, server, etc.: see specification at ¶0039) such that it amounts no more than mere instructions to apply the exception using a generic computer and/or generic components (processor, memory, and display) of a computing device. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the judicial exception of an abstract idea. 

Regarding dependent claims 2-7, 9-13, and 16-20, these claims are rejected due to their dependency to independent claims 1, 8, and 15. The dependent claims are also directed towards the judicial exception of an abstract idea as indicated above relating to Mental Processes. 
For example, claims 2-7, 9-13, and 16-20 (as dependent upon claims 1, 8, and 15) are directed to a method that, under its broadest reasonable interpretation, covers the performance of mental processes but for the recitation of generic computer components. Furthermore, claims 2-7, 9-13, and 16-20 are directed towards data gathering and data representation in which does not amount to significantly more and is not considered an improvement to the industry.

Therefore, dependent claims 2-7, 9-13, and 16-20 considering all claim limitations both individually and in combination, do not amount to significantly more than the judicial exception of an abstract idea. The limitations of the claim invention are not improvements to the technology or technical field because these limitations relate to mere data gathering and data representation and include a method of mental processes along with pre-solution and post-solution activities. 

As a result, claims 1-6, 8-13, and 15-20 as a whole are directed towards an unpatentable abstract idea and thus patent ineligible under 35 U.S.C. 101. The claimed subject matter is a general concept of providing weights to attributes of a profile and ranking posts based on the assigned weights and matching of profile attributes with post attributes. 

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suslov; 20110296463: RANKING SEARCH RESULTS.
Zhang; 20060112392: Method and system for ranking messages of discussion 	threads.
De; 20120221563: Social Weight of Social Media Content.
Tulshibagwale; 20080249798: Method and System of Ranking Web Content

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616. The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFTON HOUSTON/             Examiner, Art Unit 2453  


/KAMAL B DIVECHA/               Supervisory Patent Examiner, Art Unit 2453